ORDER
PER CURIAM:
Following a jury trial, Stephen Schroeder was found guilty of first-degree statutory sodomy in the Circuit Court of Johnson County. The charge was based on an incident in which Schroeder forced a seven-year-old girl to touch his penis with her hand. The court sentenced him to a term of ten years’ imprisonment. Schroeder appeals, arguing that the circuit court erred in limiting the testimony of his expert witness regarding the techniques used by the State to interview the victim. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).